UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 28, 2007 CABELA’S INCORPORATED (Exact name of registrant as specified in its charter) Delaware 1-32227 20-0486586 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) One Cabela Drive, Sidney, Nebraska 69160 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(308) 254-5505 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Changes in Fiscal Year On August 28, 2007, the Board of Directors of Cabela’s Incorporated (the “Company”) amended Article 6 of the Company’s Amended and Restated Bylaws to permit the issuance of uncertificated shares of the Company’s capital stock.The amendments enable the Company to be eligible for participation in the Direct Registration System, currently operated by the Depository Trust Company, as required by the rules of the New York Stock Exchange.The Direct Registration System allows stockholders to have shares of the Company’s securities registered in their names without the issuance of physical certificates and allows them to electronically transfer the Company’s securities to broker-dealers in order to effect transactions without the need to transfer physical certificates.A copy of the Amended and Restated Bylaws, as amended, of the Company is filed as Exhibit 3 hereto and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 3Amended and Restated Bylaws of Cabela’s Incorporated SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABELA’S INCORPORATED Dated:August 30, 2007 By: /s/ Ralph W. Castner Ralph W. Castner Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description 3 Amended and Restated Bylaws of Cabela’s Incorporated
